DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 in the reply filed on 12/7/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 describes a “crosslinking polymer”. The wording gives the appearance that the polymer is performing the crosslinking but based on the specification, it seems that the polymer is the compound to be cross-linked.  Suggested wording for “crosslinking” include: cross-linkable, to be cross-linked, etc.
Claim 1, line 3, “as low as 1%” should be amended to “as low as 1 wt %”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 2, 3, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preiss-Bloom (US Pub.: 2011/0110882) (P-B) and evidenced by PubChem.
P-B describes a cross-linkable protein material (para. 92) that may be optionally combined with a gelatin (para. 94).  The compounds are added to a “non-toxic material” (para. 92), which may be a cross-linking material of the cross-linkable protein (para. 93).  The protein may be considered the “first formulation” of Claim 1 and the cross-linking agent may be considered the “second formulation” of claim 1.
As to the solvent, P-B explains that the solvent used may be sodium acetate or sodium citrate (para. 386, 378).  
As to whether this solvent is organic, PubChem (attached) describes sodium acetate as an organic solvent.  Sodium citrate is organic as well.
	As to the amount of polymerizable material, P-B shows in examples that the amount of protein (ACTIVA) is about 10% (see para. 406).  This falls within the claimed range of 1% to fully saturated levels. 
	As to the product described in the pre-amble as being a polymer matrix,  since P-B describes the same composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound has the same properties.  Nonetheless, P-B explains that the proteins have polymer sequences (para. 110) that are then cross linked to form bigger materials (para. 110, 111).
As to the intended use feature in the pre-amble describing the use of the polymer matrix product for immobilizing hazardous materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would be effective in the same way if used the same way.

	As to Claim 2, P-B cross links a protein and gelatin (see above).

	As to Claim 3, P-B states that the cross-linking material may be citric acid (para. 118).

	As to Claim 4, P-B states that the mixture may include CaCl2 (para. 0135, 0136).  P-B does not specifically state that this compound is used for cross-linking, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound used with the same materials would be capable of performing in the same way.

	As to Claim 5, P-B describes use of glutaraldehyde in their cross linking materials (para. 260). 

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over P-B as applied to claim 1 above, and further in view of Margolin (US Pat.: 6140475).
P-B states that their cross linker can be a dialdehyde (para. 118) but does not specifically state it is one of the compounds listed in claim 5, although glyoxal is a dialdehyde.
Margolin describes a cross-linked protein (abstract).  The protein is cross-linked using a cross-linking agent, such as glyoxal (abstract).  This produces a material that can be used for protein delivery and may be used in cleaning agents and for other uses (abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ glyoxal, as taught by Margolin as a cross-linker in P-B because P-B describe dialdehydes are useable and glyoxal is a known dialdehyde useable in cross-linking proteins.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over P-B as applied to claim 1 above, and further in view of Wnek (US Pub.: 2013/0023648).
Wnek describes a process of cross-linking proteins (title) that combines a protein, a solvent and a cross linker compound (para. 5 and 6).  The protein can be a collagen (para. 65, 66).  The solution can include a buffer and an alcohol (para. 6) that are generally in a 1:1 ratio (para. 6).  The alcohol used may be ethanol (para. 66).  The solvent can include water in a 99:1 to 1:99 ratio (para. 68, 66). 
	As to the amount, Wnek explains that alcohol in this slurry affects the solubility of a protein, such as collagen (para. 77), particularly that alcohol and collagen interaction is moderated by hydrocarbon chain length with alcohol disrupting internal hydrophobic interactions in the collagen (para. 77).  Wnek explains that increased alcohol concentration produces progressive increase in molar destabilization of the crystalline collagen precipitation in alcohol and potassium acetate buffer mixtures (para. 77).  Therefore, based on Wnek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the alcohol concentration based on the desired solubility of the collagen protein.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ try an amount of ethanol from 1% to 50% for use with P-B and evidenced by PubChem because Wnek explains that alcohol concentration in the cross-linking slurry is adjustable based on the desired solubility of the product.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over P-B as applied to claim 1 above, and evidenced by Buschmann (US Pub.: 20170158537) and further in view of Battista (US Pat.: 4349470). 
	P-B describes use of glutaraldehyde in their cross-linking material (para. 260) but does not state that this is a biocide material or that hypochlorite is used.
	Buschmann explains that glutaraldehyde is a known cross-linking protein that is also a non-oxidizing chemical biocide (para. 68). 
	Therefore the glutaraldehyde of P-B is a biocide.
	As to the inclusion of a hypochlorite solution, Battista describes a protein polymer material (abstract) made by crosslinking a protein material in solution (abstract) using a crosslinking material (col. 3, lines 11-15).  The mixture may include an optional oxidizing agent, such as hypochlorite (col. 3, lines 45-47) if the appearance of a tan color is “not objectionable” (col. 3, lines 49-51).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add hypochlorite, as taught by Battista for use with the protein cross-linking mixture of P-B and evidenced by PubChem because Battista explains that employing an oxidizer to remove the tan color is a known optional feature when crossing-linking a protein in solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
February 1, 2022